DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1 – 8 are objected to because of the following informalities:  
Claim 1, line 5 recites the limitation “the outer surface” which should be changed to “an outer surface”.  
Claim 1, line 9 recites the limitation “the rear side” which should be changed to “a rear side”.
Claim 1, line 14 recites the limitation “the rear portion” which should be changed to “a rear portion thereof”.
Claim 1, line 15 recites the limitation “on at least one among four sides” which should be changed to “on at least one of four sides”
Claim 1, line 22 – 23 recites the limitation “the pin hole” which should be changed to “the long pin hole”.

Claim 1, line 27 recites the limitation “the position” which should be changed to “a position”.
Claim 2, line 4 recites the limitation “the hitch mount 30 according to the size” which should be changed to “the hitch mount according to a size”.
Claim 3, line 3 recites the limitation “the connection body pipe 50 so as” which should be changed to “the connection body pipe so as”.
Claim 3, lines 4 – 5 recites the limitation “against the inner surface” which should be changed to “against an inner surface”. 
Claim 4, line 5 recites the limitation “the longitudinal direction” which should be changed to “a longitudinal direction”.
Claim 5, line 3 recites the limitation “the direction” which should be changed to “a direction”.
Claim 6, lines 3 – 4 recites the limitation “the degree of friction” which should be changed to “a degree of friction”.
Claim 7, line 3 recites the limitation “the upper portion” which should be changed to “an upper portion”.
Claim 8, lines 2 – 3 recites the limitation “the direction” which should be changed to “a direction”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4 – 6 recites the limitation “an expanded fixing pipe of a rectangular pipe shape surrounding the outer surface of an end portion of the fixing pipe while getting in contact with the fixing pipe”, however, such limitation “while getting in contact” renders the claim indefinite.  It is unclear whether the expanded fixing pipe surrounds the outer surface prior to contact, during contact or a transition between non-contact and contact.
Claim 1, lines 11-13 recites the limitation “an inclined mount guard formed at a rear end portion of the mount frame to face the outside while getting upwards”, however, “while getting upwards” renders the claim indefinite.  It is unclear whether the inclined mount guard faces the outside before getting upwards, during getting upwards, or a transitional state.
Claim 1, lines 17 – 18 recites the limitation “a coupling pipe formed at a rear side of the mount frame to communicate”.  However, the claim is indefinite since it is unclear what the coupling pipe is communicating with.
Claim 1, line 23 recites the limitation “a long pin hole is formed to correspond to the pin holes”.  However, it is unclear whether the “a long pin hole” is the same “a long pin hole” recited in lines 21 – 22.  Additionally, if the “long pin hole” elements are the same, then it is unclear 
Claim 1, line 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites “a long pin hole is formed to correspond to the pin holes”, however, such limitation fails to provide sufficient structure to which the long pin hole is formed.  Currently, it is unclear what element comprises the “a long pin hole”.
Claim 1 recites the limitation "the fixing pin" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the insertion direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "both inclined surfaces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 2 recites “a bolt”, however, it is unclear whether the recite “bolt” is the same bolt as recited in claim 1, line 25.
Claim 8 recites the limitation “both end portions” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “both end portions” implies previous recitation of two end portions, however, claim 8, line 5 positively recites “one end portion”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art fails to disclose a connector including a fixing pipe, an expanded fixing pipe surrounding the outer surface of an end portion of the fixing pipe; a fitting recess formed in at least one among four sides of the expanded fixing pipe; a hitch mount including a munt frame inserted and combined into the fixing pipe, a fitting protrusion protrudingly formed on at least one among four sides of the mount frame corresponding to the fitting recess of the connector to be inserted into the fitting recess; a connection body pipe having a nut at a rear end portion located inside the hitch mount inserted into the connector, wherein after pin holes coincide with each other, a bolt is rotated so as to back the connection body pipe in a state that the fixing pin penetrates through the pin holes, so that the connector, the hitch mount, and the connection body pipe are fixed and integrated by the fixing pin..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10046612 B1 comprises a connector, a hitch mount, an inclined mount guard, a horizontal mount guard, and a fixing pin.

US-7077417 B2 comprises a connector, a bolt, and a fixing pin.
US-6105989, US-7823904 B2 comprises a connector having an expanded fixing pipe, a hitch mount, and a fitting recess.
US-9738124 B1 comprises a connector having an expanded fixing pipe, a hitch mount, a bolt, and a fixing pin.
US-6598897 B1, US-5988667 comprises a connector having an expanded fixing pipe, a hitch mount, and a fixing pin.
US-8079612 B1 comprises a connector having an expanded fixing pipe, and a fitting recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ruth Ilan can be reached on (571)-272-6673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611